DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on September 8th, 2020 is acknowledged.
Claims 15 – 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on September 8th, 2020.
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant amended claims 1 – 2, 6, and 10 – 14 mostly to address Formalities and 112 Rejections.
Applicant added new claims 21 – 26.
The pending claims are 1 – 14 and 21 – 26 [Page 8 lines 1 – 7].

Applicant amended the Drawings and Specification to address Examiner’s Objections [Page 8 lines 8 – 15].
Applicant submitted requested references satisfying the Examiner’s Rule 1.105 Requirement [Page 8 lines 16 – 19].
Applicant contends the listing of references as proper in the Specification [Page 8 lines 20 – 25] and then contends the trade name use is proper [Page 8 line 26 – Page 9 line 4].  The Examiner notes a notice was given about the use of trade names / marks used but did not make an Objection to their use.
Applicant amends “server” to “physical machine” despite the Examiner citing the previously claimed “server” does NOT invoke Functional Analysis under 112f [Page 9 lines 5 – 17].

Applicant's arguments filed January 19th, 2021 [Page 9 line 18 – Page 10 line 16] have been fully considered but they are not persuasive.
First, the Applicant contends the use of “plurality” is not indefinite as compared to “some” and provides their own definition of “plurality” [Page 9 lines 18 – 27].  The Examiner in the sole interest to expedite prosecution includes a dictionary definition of “plural” and “plurality” where definition 1a of “plurality” and definition 1 of “plural” will be used as the plain and ordinary meaning of such terms for consistency.
Second, the Applicant contends the usage of “appearance” constitutes definitiveness of the claimed term [Page 9 line 27 – Page 10 line 2].  The Examiner notes, however, no examples of appearances were given even in the cited portions thus the argument is unpersuasive.  While characteristics were given and “gait analysis” mentioned, these feature were not tied to whatever is supposed to constitute an “appearance” (or even exemplary “appearances” are given).  Thus, the metes and bounds are Indefinite.
Third, the Applicant provides their own definition of “majority” [Page 10 lines 3 – 9] and amends claim 2 to address the Rejection.  The Examiner in the sole interest to expedite prosecution includes a dictionary definition of “majority” where definition 1c will be used as the plain and ordinary meaning of such terms for consistency.  Further, the Applicant amended claim 2 to overcome the Rejection.
Fourth, the Applicant contends amended claims 6 and 10 are proper dependent claims [Page 10 lines 10 – 16].  The amendments further confuse the issue since claim 1 requires “redacting […] within first video […] and second video” and thus claims 6 and 10 with a not redacting feature contradicts the required redacting of the independent claim from which they depend.
While the Applicant’s points may be understood, to which the Examiner respectfully disagrees; thus some of the Rejections have been maintain.

th, 2021, with respect to the rejection(s) of claim(s) 1 – 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of Meganathan in view of Harrison.
	The Applicant provides a 102b(2)(C) Exceptions Statement to claim Chau was commonly owned and thus unavailable as prior art under 35 USC 102 (see footnote 1 as well).
	However, Meganathan and Harrison were also cited against the claims, but were not argued and the references in combination render obvious the features of the claims for at least the reasons given.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21st, 2020 was filed before the mailing date of the First Action on the Merits (mailed November 12th, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
The use of the term “Avigilon Control Center”, “Microsoft Internet Explorer”, and “Google Chrome” which are trade names or a marks used in commerce, has been noted in this application.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

	Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “at least one physical machine configured to …” in claim 11.
Such claim limitation(s) is/are: “credentials manager configured to …” in claim 24.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims 1 – 10 are objected to because of the following informalities:
Regarding claim 1, the “second camera” should read as - -second video camera- - to resolve clarity and antecedent basis issues in view of claim 11 and the usage of the terminology “first video camera”.
Regarding claims 2 – 10, the dependent claims do not cure the deficiencies of Independent claim 1 from which they depend and thus are similarly Objected.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 and 21 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, the limitation “appearance instances of the object” is Indefinite as to the metes and bounds of the claim in view of the term and what is considered an “appearance”.
	Regarding claim 1, see claim 11 which is the apparatus performing the steps of the claimed method thus for similar reasons is similarly Rejected.
	Regarding claim 13, see claim 11 which is the apparatus performing the steps of the claimed program thus for similar reasons is similarly Rejected.
Regarding claims 2 – 10, 12, 14, and 21 – 26, the dependent claims do not cure the deficiencies of their respective Rejected Independent claims from which they depend and thus are similarly Rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 10, 21, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 6, the claim recites “without redacting any live video of the second camera”, but claim 1 from which claim 6 depends explicitly calls for redacting video thus claim 6 does not further limit claim 1.
Regarding claim 10, see claim 6 for similar reasoning (citing same / similar limitations) thus claim 10 for the reasons given for claim 6 is similarly Rejected.
Regarding claim 21, the claim recites a “future in time” limitation, but the redacting occurs based on a gesture thus the redaction in the present claim is not further limited as the time at the gesture and beyond (the future) is redacted.
Regarding claim 25, see claim 21 which is the method performing the steps of the claimed program and thus is similarly Rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meganathan (US PG PUB 2018/0278835 A1 referred to as “Meganathan” throughout) [Cited in Applicant’s January 21st, 2020 IDS], and further in view of Harrison, et al. (US PG PUB 2019/0313058 A1 referred to as “Harrison” throughout).
	Regarding claim 1, see claim 11 which is the apparatus performing the steps of the claimed method.
Regarding claim 7, see claim 3 which recites the same / similar limitation for citations.
Regarding claim 8, see claim 4 which recites the same / similar limitation for citations.
Regarding claim 9, see claim 5 which recites the same / similar limitation for citations.
Regarding claim 10, see claim 6 which recites the same / similar limitation for citations.
	Regarding claim 13, see claim 11 which is the apparatus performing the steps of the claimed program.  The Examiner observes at least Meganathan in Paragraph 25 renders obvious the use of processors and memory to implement the claimed program.


	Regarding claim 11, Meganathan teaches of a camera system to redact video based on a gesture / hand movement of the user.  Harrison teaches variants in the camera set-up of Meganathan in which objects / subjects are identified with bounding boxes and includes multiple cameras in the same area / room.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify / incorporate the gesture detection to redact video by Meganathan within a larger camera / imaging system as taught by Harrison with multiple cameras, live video used for display, and recorded video used for analysis / display.  The combination teaches
at least one physical machine [Meganathan Paragraphs 16 – 17 and 25 (network system and corresponding structures); Harrison Figure 16 (see at least reference characters 1660 and 1662) as well as Paragraphs 31 – 32 and 41 (use of servers), and 79 (structure of servers)] configured to:
use video analytics to detect and recognize a predefined gesture being made by an object appearing in analyzable video [Meganathan Figures 2 – 4 as well as Paragraphs 12, 15 (detection of users and their gestures), and 22 – 24 (predefined gesture detected from the video / camera); Harrison Figure 16 (see at least reference characters 1660 and 1662) as well as Paragraphs 42, 48, 54 (hand gestures detected / analyzed), 98 – 99 (analyzing user actions rendering obvious the use of video analytics to one of ordinary skill in the art)]; and
in response to a determination that the predefined gesture has been made, redact a plurality of appearance instances of the object present within first video captured by a first video camera and second video captured by a second video camera [Meganathan Figures 2 – 4 as well as Paragraphs 15, 18, and 21 – 24 (dynamic redaction of object making the gesture in the video captured); Harrison Figures 1 – 4, 5 (inputs to system including from multiple cameras), 6 – 7, 10 (subfigures included), 12 and 16 as well as Paragraphs 28 – 30 and 36 (one or more cameras in a room rendering obvious duplicating cameras in Meganathan (See MPEP2144.04 VIB)), 42, 48 – 52 (hand gestures detected and analyzed for treatment / 
The motivation to combine Harrison with Meganathan is to combine features in the same / related field of invention of processing video in a network configuration of cameras [Harrison Paragraphs 2 – 5] in order to improve user setting privacy settings while being imaged [Harrison Paragraphs 119 – 122 where the Examiner observes at least KSR Rationale (F) is also applicable].
This is the motivation to combine Meganathan and Harrison which will be used throughout the Rejection.

	Regarding claim 12, Meganathan teaches of a camera system to redact video based on a gesture / hand movement of the user.  Harrison teaches variants in the camera set-up of Meganathan in which objects / subjects are identified with bounding boxes and includes multiple cameras in the same area / room.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify / incorporate the gesture detection to redact video by Meganathan within a larger camera / imaging system as taught by Harrison with multiple cameras, live video used for display, and recorded video used for analysis / display.  The combination teaches wherein the at least one physical machine is further configured to redact both live video and recorded video [Meganathan Figures 2- 4 as well as Paragraphs 22 – 24 (using live and stored video for gesture and object recognition); Harrison Figures 4 – 8, and 12 (arrangements of cameras and use of analytics in live / stored video) as well as Paragraph 28 (live or stored video used)].
Please see claim 11 for the motivation to combine Meganathan and Harrison.

	Regarding claim 2, Meganathan teaches of a camera system to redact video based on a gesture / hand movement of the user.  Harrison teaches variants in the camera set-up of Meganathan in which objects / subjects are identified with bounding boxes and includes multiple cameras in the same area / room.
prior to the detecting and recognizing of the predefined gesture, displaying a bounding box with edges, wherein the bounding box maintains a dynamically changing rectangular shape that follows the object so that a majority portion of the object remains contained within the edges of the bounding box [Meganathan Figures 2 – 4 as well as Paragraphs 12, 15 (detection of users before gesture detection), 18 and 21 – 24 (dynamic privacy zone / bounding box as a nexus with Harrison); Harrison Figures 4 – 7 and 12 – 13 (see at least reference characters 720, 920, 1010, and 1020) setting bounding boxes for people prior to redaction / processing gestures live) as well as Paragraphs 29, 54, and 65 – 70 (setting bounding boxes for objects to monitor gestures / body movements including arms of the user)], and wherein the analyzable video is the first video, and the redacting includes obscuring the majority portion of the object corresponding to inside of the bounding box [Meganathan Figures 2 – 4 (redacting in the main / first video) as well as Paragraphs 18 and 21 – 24 (redacting based on gesture of the object in the box / region to redact); Harrison Figures 4 -7 and 12 – 13 as well as Paragraphs 29, 37 – 39 (privacy setting to redact video), 54, 65 – 70 (bounding boxes of the subject which may be redacted), and 121 – 123 (privacy settings to check for those in the bounding box set by user body motions (e.g. hand gestures))].
Please see claim 1 for the motivation to combine Meganathan and Harrison.

	Regarding claim 3, Meganathan teaches of a camera system to redact video based on a gesture / hand movement of the user.  Harrison teaches variants in the camera set-up of Meganathan in which objects / subjects are identified with bounding boxes and includes multiple cameras in the same area / room.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify / incorporate the gesture detection to redact video by Meganathan within a larger camera / imaging system as taught by Harrison with multiple cameras, live video used for display, and recorded video used for analysis / display.  The combination teaches wherein the predefined gesture is a gesture made by at least one hand of the object [Meganathan Figures 2 – 4 as well as Paragraphs 12 and 21 – 24 (hand / finger gesture detected to redact video); Harrison Paragraphs 42, 48, and 54 (hand gestures identified)].
Please see claim 1 for the motivation to combine Meganathan and Harrison.

	Regarding claim 4 Meganathan teaches of a camera system to redact video based on a gesture / hand movement of the user.  Harrison teaches variants in the camera set-up of Meganathan in which objects / subjects are identified with bounding boxes and includes multiple cameras in the same area / room.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify / incorporate the gesture detection to redact video by Meganathan within a larger camera / imaging system as taught by Harrison with multiple cameras, live video used for display, and recorded video used for analysis / display.  The combination teaches wherein the first video is entirely recorded video and the second video is also entirely recorded video [See claim 11 for citations of two cameras to generate the two video streams and additionally Meganathan Paragraph 2 (camera constantly recording); Harrison Figures 4 – 7 as well as Paragraphs 28 – 29, 41, 57, and 119 recorded / pre-recorded video from multiple cameras used to process and later redact)].
Please see claim 1 for the motivation to combine Meganathan and Harrison.

	Regarding claim 5, Meganathan teaches of a camera system to redact video based on a gesture / hand movement of the user.  Harrison teaches variants in the camera set-up of Meganathan in which objects / subjects are identified with bounding boxes and includes multiple cameras in the same area / room.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify / incorporate the gesture detection to redact video by Meganathan within a larger camera / imaging system as taught by Harrison with multiple cameras, live video used for display, and recorded video used for analysis / display.  The combination teaches wherein the redacting of the object within the first video includes redacting live video [Meganathan Figures 2 – 4 as well as 
Please see claim 1 for the motivation to combine Meganathan and Harrison.

	Regarding claim 6, Meganathan teaches of a camera system to redact video based on a gesture / hand movement of the user.  Harrison teaches variants in the camera set-up of Meganathan in which objects / subjects are identified with bounding boxes and includes multiple cameras in the same area / room.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify / incorporate the gesture detection to redact video by Meganathan within a larger camera / imaging system as taught by Harrison with multiple cameras, live video used for display, and recorded video used for analysis / display.  The combination teaches wherein the redacting of the object within the second video is carried out without redacting any live video of the second camera [Meganathan Figures 2 – 4 as well as Paragraphs 2 and 21 – 24 (redacting in recorded video); Harrison Figures 4 – 7 as well as Paragraphs 28 – 29 (live / recorded video), 113 – 123 (privacy setting to not redact live video (e.g. second video))].
Please see claim 1 for the motivation to combine Meganathan and Harrison.

	Regarding claim 23, Meganathan teaches of a camera system to redact video based on a gesture / hand movement of the user.  Harrison teaches variants in the camera set-up of Meganathan in which objects / subjects are identified with bounding boxes and includes multiple cameras in the same area / room.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify / incorporate the gesture detection to redact video by Meganathan within a larger camera / imaging system as taught by Harrison with multiple cameras, live video used for display, and recorded video used for analysis / display.  The combination teaches a plurality of video cameras that include the first and second video cameras, and the video cameras in communication with the physical machine [See claim 11 for citations of the claimed “physical machine” / server as well as for citations of 
Please see claim 11 for the motivation to combine Meganathan and Harrison.

Claims 21 – 22 and 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Meganathan, Harrison as applied above, and further in view of Udall, et al. (US PG PUB 2020/0293116 A1 referred to as “Udall” throughout in which citations will come from the PG PUB in lieu of US Provisional Applications 62/844,677 and 62/680,982).
Regarding claim 21, Meganathan teaches of a camera system to redact video based on a gesture / hand movement of the user.  Harrison teaches variants in the camera set-up of Meganathan in which objects / subjects are identified with bounding boxes and includes multiple cameras in the same area / room.  Udall teaches additional processing techniques for event masks / redaction for privacy concerns including the use of a credentials server.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify / incorporate the gesture detection to redact video by Meganathan within a larger camera / imaging system as taught by Harrison with multiple cameras, live video used for display, and recorded video used for analysis / display and credentials management as well as video storage / display with masks as taught by Udall.  The combination teaches wherein the redacting of the plurality of the appearance instances of the object is redacting future-in-time only appearance instances of the object [Meganathan Figures 2 – 4 as well as Paragraphs 15, 18 (moving redacted portion for current and future), and 21 – 24 (dynamic redaction of object making the gesture in the video captured); Harrison Figures 1 – 4, 5 (inputs to system including from multiple cameras), 6 – 7, 10 (subfigures included), 12 and 16 as well as Paragraphs 28 – 30 and 36 (one or more cameras in a room rendering obvious duplicating cameras in Meganathan (See MPEP2144.04 VIB)), 42 (predicting movement for moving the bounding box / redacted 
Please see claim 1 for the motivation to combine Meganathan and Harrison.
The motivation to combine Udall with Harrison and Meganathan is to combine features in the same / related field of invention of user interaction / experiences in order to improve security precautions and resource allocations based on credentials of users making gestures [Udall Paragraphs 18 – 22 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Meganathan, Harrison, and Udall which will be used throughout the Rejection.

Regarding claim 22, Meganathan teaches of a camera system to redact video based on a gesture / hand movement of the user.  Harrison teaches variants in the camera set-up of Meganathan in which objects / subjects are identified with bounding boxes and includes multiple cameras in the same area / room.  Udall teaches additional processing techniques for event masks / redaction for privacy concerns including the use of a credentials server.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify / incorporate the gesture detection to redact video by Meganathan within a larger camera / imaging system as taught by Harrison with multiple cameras, live video used for display, and recorded video used for analysis / display and credentials management as well as video storage / display with masks as taught by Udall.  The combination teaches employing a credentials manager to recognize the object and credentials associated therewith [See claim 11 for citations of the “physical machine” / server and additionally Harrison Figure 16 as well as Paragraphs 118 – 123 (managing credentials for setting privacy in images used / taken and transmitted on a server / manager); Udall Figures 1 – 2, 4, and 6 – 8 (subfigures included – see at least reference characters 164 and 413) as well as Paragraphs 106, 161 – 164, and 200 (server / database managing user / detected object credentials)].


Regarding claim 24, see claim 22 which is the method steps performed by the claimed apparatus.
Regarding claim 25, see claim 21 which is the method performing the steps of the claimed program.
Regarding claim 26, see claim 22 which is the method performing the steps of the claimed program.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shet, et al. (US PG PUB 2013/0091432 A1 referred to as “Shet” throughout) teaches general tracking of a person / object with multiple cameras in Figures 2, 6, and 7 (subfigures included).  Watlington, et al. (US PG PUB 2007/0153091 A1 referred to as “Wat” throughout) teaches in Paragraph 35 the general problem being addressed in the current application.  Kauffmann, et al. (US PG PUB 2015/0220777 A1 referred to as “Kauffmann” throughout) teaches in Figure 13 adaptively changing masks / redaction / blurring of an object.  Bibby, et al. (US PG PUB 2011/0254950 A1 referred to as “Bibby” throughout) teaches in Figure 3 and paragraph 145 object detection in live and recorded video.  Johansson (US PG PUB 2017/0169560 A1 referred to as “Johansson” throughout) teaches in Figures 3 and 8 and Paragraph 35 setting up features to track objects in live or recorded video.
Additional Pertinent Art based on updated search and consideration includes: Sandberg, et al. (US Patent #10,332,560 B2 referred to as “Sandberg” throughout); Nagalla (US Patent #10,509,951 B1 referred to as “Nagalla” throughout) teaching credential management for users imaged; Oguchi, et al. (US PG PUB 2017/0351906 A1 referred to as “Oguchi” throughout) teaching an imaging system to continuous track people through an environment; and Hildreth (US PG PUB 2009/0133051 A1 referred to as “Hildreth” throughout) teaches bounding boxes on users and credential management in a related application.

References previously cited against the claims include: Chau, et al. (US PG PUB 2020/0082851 A1 referred to as “Chau” throughout).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487